 Case: 1:19-cv-02170 Document #: 1112 Filed: 04/19/21 Page 1 of 6 PageID #:21820




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

  IN RE ETHIOPIAN AIRLINES FLIGHT
  ET 302 CRASH


  ANDREA SPINI, Individually and as Special
  Administrator of the Estate of CARLO SPINI, Lead Case No.: 19-cv-02170
  Deceased, and on behalf of his Surviving
  Children, Marco Spini, Francesco Spini, and
  Elisabetta Spini,                           This Filing Relates to: Case No. 1:19-cv-02971
         Plaintiff,
                                                     District Judge Jorge L. Alonso
         v.
                                                     Magistrate Judge David Weisman
  THE BOEING COMPANY, a Delaware
  corporation; ROSEMOUNT AREOSPACE,
  INC., a Delaware corporation; and
  ROCKWELL COLLINS, INC., a Delaware
  corporation,

         Defendants.


                 JOINT MOTION FOR SETTLEMENT APPROVAL AND
                          DISMISSAL WITH PREJUDICE

       Plaintiff, ANDREA SPINI, Individually and as Special Administrator of the Estate of

CARLO SPINI, Deceased (the “Decedent”), and on behalf of his Surviving Children, Marco Spini,

Francesco Spini, Elisabetta Spini, and Andrea Spini, and heirs, and Defendant, THE BOEING

COMPANY, by their undersigned attorneys respectfully and jointly move this Court for an order

approving the settlement of all claims relating to the death of Carlo Spini, and dismissing those

claims with prejudice, and in support thereof state as follows:




                                                 1
 Case: 1:19-cv-02170 Document #: 1112 Filed: 04/19/21 Page 2 of 6 PageID #:21821




                                               FACTS

       1.      Decedent was a passenger on board a Boeing 737 MAX 8 aircraft, registered as ET-

AVJ (the “Subject Aircraft”) and operated by Ethiopian Airlines as Flight ET302 from Addis

Ababa, Ethiopia to Nairobi, Kenya on March 10, 2019.

       2.      Flight ET302 crashed in Ethiopia shortly after takeoff, killing all 157 persons

aboard the aircraft, including the Decedent.

       3.      Plaintiff, ANDREA SPINI, was appointed Wrongful Death Special Administrator

of the Estate of Carlo Spini by the Circuit Court of Cook County, Illinois, County Department,

Law Division, pursuant to 740 ILCS 180/2.1 on May 2, 2019.

       4.      Plaintiff asserted wrongful death and survival actions arising out of the death of the

Decedent in the crash of ET302 and on behalf of the Decedent’s surviving children and heirs, who

are listed below along with the Decedent’s surviving grandchildren:

            a. Plaintiff Andrea Spini (adult son);

            b. Marco Spini (adult son);

            c. Francesco Spini (adult son);

            d. Elisabetta Spini (adult daughter)

            e. Chiara Spini (adult grandchild of decedent)

            f. Alexander Marco Spini (adult grandchild of decedent)

            g. M.T.S. (minor grandchild of decedent);

            h. F.S. (minor grandchild of decedent);

            i. L.S. (minor grandchild of decedent);

            j. M.V.S. (minor grandchild of decedent);

            k. B.Z. (minor grandchild of decedent); and




                                                   2
 Case: 1:19-cv-02170 Document #: 1112 Filed: 04/19/21 Page 3 of 6 PageID #:21822




             l. G.Z. (minor grandchild of decedent).

       5.       Plaintiff’s attorneys have thoroughly investigated this matter and are intimately

familiar with the facts and circumstances of this case, including the legal claims and damages,

Defendants’ legal defenses, relevant legal authorities in both Illinois and abroad, and evidence

from investigation and discovery to date. Plaintiff’s counsel has adequately evaluated all aspects

of this matter on behalf of the Estate, heirs, and wrongful death beneficiaries, all of whom are

members of the same family whose claims and interests do not conflict.

                                 PLAINTIFF’S ALLEGATIONS

       6.       Plaintiff filed this complaint alleging negligence, breach of warranty and strict

products liability claims against Defendants, and subsequently adopted the Master Complaint filed

in the Lead Case in this consolidated matter.

       7.       Plaintiff alleges, among other things, that Defendant The Boeing Company, along

with certain component part manufacturers, Defendants Rosemont Aerospace, Inc., and Rockwell

Collins, Inc., designed, manufactured, assembled and sold the Subject Aircraft.

       8.       Plaintiff alleges that the Subject Aircraft was defective and negligently designed,

manufactured and/or assembled.

       9.       Plaintiff alleges that as a direct and proximate result of this alleged defective

condition, and negligent design, manufacture and assembly, the Subject Aircraft crashed into

terrain near Addis Ababa, Ethiopia, resulting in the death of the Decedent.

       10.      Plaintiff further alleges that as a direct and proximate result of the alleged defective

condition, and negligent design, manufacture and assembly of the Subject Aircraft, the Decedent’s

children, heirs and wrongful death beneficiaries have suffered loss of support, loss of net

accumulations, loss of household services, loss of care, comfort, companionship, guidance and



                                                   3
  Case: 1:19-cv-02170 Document #: 1112 Filed: 04/19/21 Page 4 of 6 PageID #:21823




society, mental anguish, grief and sorrow, as well as various other damages as a result of the death

of the Decedent.

                                   PLAINTIFF’S DAMAGES


         11.   Decedent Carlo Spini was 75-years-old at the time of his death, and had been a

practicing physician for almost 50 years. Decedent was a passenger on Flight ET302 on his way

to a project for Africa Tremila, a medical charity for which Carlo served as President and through

which he had worked for over a decade to oversee the creation and oversight of 11 hospitals,

orphanages and healthcare clinics in Kenya, Malawi, Eritrea, South Sudan, Madagascar and other

countries in need.

         12.   The Decedent is survived by his four adult children and 8 grandchildren identified

in paragraph 4 above. His wife of almost 50 years, Gabriella Viciani, perished with him on Flight

ET302.


                        DEFENDANTS’ POSITION AND DEFENSES


         13.   Defendants deny that the Subject Aircraft was defective or negligently designed,

manufactured or assembled, and further deny that any act or omission by them proximately caused

this crash.

                                 SETTLEMENT AGREEMENT


         14.   Plaintiff and Defendants engaged in mediation before retired Cook County Circuit

Court Chief Judge Donald O’Connell and have reached an agreement to settle all claims asserted

by Plaintiff on behalf of Decedent’s Estate, heirs and wrongful death beneficiaries against all

Defendants.

         15.   As a condition of the settlement, the parties have agreed to keep the amount of the



                                                 4
  Case: 1:19-cv-02170 Document #: 1112 Filed: 04/19/21 Page 5 of 6 PageID #:21824




settlement confidential.

        16.     A declaration providing the terms of the settlement and allocation of proceeds will

be provided to the Court separately and filed under seal.

        17.     In connection with mediation of these claims and in the course of negotiating

settlement, Plaintiff’s counsel considered the strength of Plaintiff’s claims against the Defendants,

Defendants’ asserted defenses, and various other relevant factors.

        18.     Plaintiff’s counsel has extensive experience in aviation litigation and in

representing the interests of families who have lost loved ones as a result of international aviation

disasters. Plaintiff’s counsel believe the settlement amount to be fair and reasonable based on

their experience and all the above-stated considerations.

        19.     Retired Chief Judge Donald O’Connell has a great deal of experience as a judge

and mediator in aviation matters, and also believes this settlement to be fair and reasonable for

all parties.

        20.     Plaintiff’s counsel have fully explained all the above facts to Plaintiff and

Decedent’s heirs and wrongful death beneficiaries, and they agree that the settlement amount is

fair and reasonable. Accordingly, Plaintiff seeks the Court’s approval of this settlement.

        WHEREFORE, the Parties pray that this Court enter an Order:


     a. Finding the undersigned, Justin T. Green and Anthony Tarricone, have appropriately

          represented the interests of the Plaintiff and Decedent’s Estate, heirs and wrongful death

          beneficiaries, and that Plaintiff has in turn competently served as Special Administrator;

     b. Approving on behalf of the Decedent’s Estate, heirs and wrongful death beneficiaries

          the settlement of all claims against Defendants resulting from the death of Decedent

          Carlo Spini aboard Flight ET302 (including Plaintiff’s claims on behalf of Decedent’s



                                                  5
 Case: 1:19-cv-02170 Document #: 1112 Filed: 04/19/21 Page 6 of 6 PageID #:21825




        estate and all surviving beneficiaries); and

     c. Dismissing Plaintiff’s action with prejudice and without costs against any party.


 Dated: April 19, 2021                                 Respectfully submitted,

    By: /s/ Justin T. Green                            By: /s/ Dan K. Webb
        Justin T. Green                                    Dan K. Webb
        jgreen@kreindler.com                               DWebb@Winston.com
        Anthony Tarricone                                  Christopher B. Essig
        atarricone@kreindler.com                           CEssig@Winston.com
        Vincent C. Lesch                                   Julia M. Johnson
        vlesch@kreindler.com                               Jmjohnson@Winston.com
        Kreindler & Kreindler LLP                          Winston & Strawn LLP
        485 Lexington Avenue                               35 West Wacker Drive
        New York, New York 10017                           Chicago, Illinois 60601-9703
        T: (212) 687-8181                                  T: (312) 558-5600
                                                           Attorneys for Defendant, The Boeing
          Todd Smith                                       Company
          tsmith@smithlacien.com
          Brian LaCien
          blacien@smithlacien.com
          Smith LaCien LLP
          70 West Madison Street #2250
          Chicago, Illinois 60602
          T: 312-509-8900

          Attorneys for Plaintiff




                                CERTIFICATE OF SERVICE

       The undersigned counsel hereby certify that on April 19, 2021, I served a copy of the

foregoing NOTICE OF JOINT MOTION on all counsel of record, by filing same with the Court

via the ECF system, which will send copies to all counsel of record.



                                                              /s/ Todd Smith




                                                 6
